Campbell, J.,
delivered the opinion of the court.
The plaintiff in error sued the defendant in error to recover damages for the death of her husband, produced by the falling of a county bridge while he was crossing it with his wagon and team.
If a county can be held liable for damages suffered in consequence of neglect to repair a county bridge in any ease, it should be held so in this. At common law, a county could not be so held liable. No statute makes it liable. The “ demands,” “ accounts ” and “ claims ” contemplated in the statutes to be audited and allowed by board’s of supervisors, and authorized to be sued on, if allowance is refused by the board, are manifestly such liabilities of the county as are provided for by some statute. A county can have no liability except as authorized, expressly or by necessary implication, by some statute. Counties are political divisions of the State, created for convenience. They are not corporations with the right to sue and be sued as an incident to their being, but are quasi corporations, invested by statutes with certain powers, and subject to certain liabilities, and can neither sue nor be sued, except as authorized by statute. The right to maintain a suit like this against a county is not only outside of the contemplation of the statutes, but is opposed by every consideration of sound policy. Judgment affirmed.